Citation Nr: 1724149	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-47 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for tinea versicolor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to October 2008.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal was remanded by the Board in August 2016 for additional development and is now ready for adjudication. 


FINDING OF FACT

The Veteran's tinea versicolor affects more than 40 percent of his entire body.


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

In August 2016, the Board remanded the claim in order to obtain additional medical records and an examination to assess the current severity of the Veteran's tinea versicolor.  The examiner was also asked to reconcile the differing opinions by VA and the Veteran's private physician.  A detailed medical opinion and additional records were received.  The Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Rating

In a July 2009 rating decision, the Veteran was granted service connection for tinea versicolor and assigned a 10 percent rating.  After he appealed his initial rating, his rating was increased to 30 percent in July 2015.  However, in a December 2010 statement, he asserted that he is entitled to a 60 percent rating because his skin disorder covers at least 50 percent of his body surface area.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For the appeal period, the Veteran received a 30 percent rating for his tinea versicolor under 38 C.F.R. § 4.118, DC 7813-7806 (addressing dermatitis).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016).  Here, the hyphenated diagnostic code indicates dermatophytosis (DC 7813) rated, by analogy, under the criteria for dermatitis (DC 7806).  See 38 C.F.R. § 4.118.  The Board agrees that this is the most accurate diagnostic code because even though he could alternatively be rated under disfigurement or scarring under the instructions provided by DC 7813, his dermatitis-like symptoms are predominant.

Diagnostic Code 7806 provides that a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).

The Board finds that the Veteran is entitled an initial 60 percent rating for his tinea versicolor.  A July 2009 examiner observed that his skin disability comprised 20 percent of his anterior chest wall as well as 30 percent of his posterior chest wall.  A July 2015 examiner observed that 20 percent to 40 percent of his total body area was affected, but none of his exposed body area was affected.  Finally, a November 2016 examiner observed that 5 percent to 20 percent of his total body area was affected, but none of his exposed body area was affected.  

The Veteran asserts that his tinea versicolor covers much more of his body than previously reported because his symptoms vary with climate conditions.  He states that although the tinea versicolor was not pronounced at that time of his examinations, his skin condition returns every summer.  To back up his statement, he referenced a private dermatology opinion noting "extensive" tinea versicolor covering approximately 50 percent of the body surface area.  The November 2016 examiner found that the Veteran's statement is "likely true."  In Ardison v. Brown, 6 Vet. App. 407-08 (1994), the United States Court of Veterans Appeals (Court) held that where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase.  Consequently, the Board is accepting the private dermatology opinion as the most accurate evaluation of his condition.  

Moreover, the Board is prohibited from taking into account the ameliorative effects of the Veteran's medicine when assessing the nature and severity of his disability.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2013) (holding that the ameliorative effects of medication cannot be taken into effect unless specifically contemplated by the applicable diagnostic code).  In a February 2017 addendum opinion, a VA examiner concluded that the findings from VA and private physicians differed because the Veteran's skin condition changes based on treatment rendered.  Accordingly, any improvement shown as a result of his treatment will not be considered detrimental to his rating.  Therefore, based on the Veteran's private treatment records and statements, the Board finds that an initial 60 percent rating for tinea versicolor is warranted.  

As the 60 percent rating is the rating is the rating sought by the Veteran in his statements, the Board considers this a full grant of the benefit sought, and will not evaluate whether a rating in excess of 60 percent is warranted.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  In any event, this is the highest schedular rating under the relevant diagnostic code.  Moreover, the Veteran has not asserted that any of his symptoms are outside of the schedular criteria and, as such, consideration of ratings on an extraschedular basis is not warranted.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial 60 percent rating for tinea versicolor is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


